



COURT OF APPEAL FOR ONTARIO

CITATION: Schwilgin v. Szivy, 2017 ONCA 453

DATE: 20170605

DOCKET: M47438

M47439

Pepall, Lauwers and Huscroft JJ.A.

BETWEEN

Laszlo Schwilgin

Moving Party

and

Lori Anne Szivy

Responding Party

Laszlo Schwilgin, acting in person

Robie S. Loomer, for the responding party

Heard: In writing

Disposition pursuant to Rule 2.1

REASONS FOR DECISION

[1]

Counsel for the responding party requested a review pursuant to rule 2.1
    of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194, seeking to
    have Mr. Schwilgins two motions for an extension of time dismissed on the
    basis that they are frivolous, vexatious, or otherwise an abuse of the process
    of the court.  On March 13, 2017, Roberts J.A. directed the Registrar to issue
    notice to the parties under r. 2.1.01(3) and collect submissions for
    consideration by a panel under r. 2.1.02.

[2]

The two motions arise out of matrimonial litigation, the history of which
    is set out in the May 20, 2010 reasons of Métivier J (2010 ONSC 2857). Mr.
    Schwilgin seeks an extension of time to serve and file his appeals of the orders
    of Backhouse J. (May 20, 2014) and Sheard J. (July 8, 2016).

[3]

The procedural history of these matters may be summarized as follows:

·

August 21, 2015  Juriansz J.A. dismissed Mr. Schwilgins motion
    seeking an extension of time to seek leave to appeal from the Divisional
    Courts order dismissing his appeal of Backhouse J.s order, stating that the
    proposed leave application was devoid of merit.

·

November 19, 2015  Brown J.A. dismissed Mr. Schwilgins motion
    seeking an extension of time to file notice of appeal of Backhouse J.s order.
    Brown J.A. did not accept Mr. Schwilgins explanation for delay and found that
    there was little, if any, merit to the proposed appeal, and that Mr.
    Schwilgin had failed to pay outstanding costs orders resulting in prejudice to
    the respondent.

·

July 20, 2016  Sheard J. of the Divisional Court struck Mr.
    Schwilgins appeal of an order made by Kershman J., concerning a garnishment
    order to enforce the costs order of Backhouse J.

·

January 20, 2017  A panel of this court dismissed Mr.
    Schwilgins request to review the decision of Brown J.A.

[4]

Mr. Schwilgin submits that he has been prejudiced as a layperson and
    requires additional time to obtain Legal Aid to provide an opinion as to the
    merits of his proposed appeals. He submits, further, that he has serious
    financial and medical issues.

[5]

Mr. Schwilgin has amassed several outstanding costs orders totaling over
    $33,000 and is in arrears of child support. He has been found to have used the
    appeal process as a means of delaying payment, causing considerable prejudice
    to the respondent. As a result of orders by Kershman J. and Sheard J., Mr.
    Schwilgin is not to bring further motions without leave of the court.

[6]

Mr. Schwilgin continues to bring motions in this court that have already
    been dismissed, among other things, on the basis that they lack merit. He continues
    to serve the respondents former counsel, despite being informed that counsel
    no longer acts for the respondent.

[7]

In all of these circumstances, it is apparent to us that these motions
    are frivolous, vexatious, and an abuse of the process of the court.

[8]

The motions are dismissed.

[9]

Further, it is ordered that Mr. Schwilgin may not bring any further
    motions or proceedings in this matter in this court without leave of a judge of
    this court.

[10]

The
    court dispenses with the need for the respondent to seek the Mr. Schwilgins
    approval as to the form and content of this courts order.

[11]

Mr.
    Schwilgin shall pay costs in the amount of $500, inclusive of taxes and
    disbursements.

S.E. Pepall J.A.

P. Lauwers J.A.

Grant Huscroft
    J.A.


